Exhibit 10.61

 

FIRST AMENDMENT

TO

ASSET PURCHASE AGREEMENT

 

This First Amendment to Asset Purchase Agreement (“Amendment”) is entered into
effective as of January 1, 2009 (the “Effective Date”) by and among: Isaac Group
IV, L.L.C., a Delaware limited liability company formerly known as The Secura
Group, L.L.C., (“Seller”), LECG, LLC, a California limited liability company
(“Purchaser”), LECG Corporation, a Delaware corporation (“Parent”), Jeffrey M.
Curry (“Curry”), William M. Isaac (“Isaac”), Daniel T. Krabill (“Krabill”),
Wendi Lonnquist (“Lonnquist”), Margaret L. Maguire (“Maguire”), John H. Maher
(“Maher”), Michael A. Mancusi (“Mancusi”), Walter J. Mix, III (“Mix”), Mary T.
Somerville (“Somerville”), and Leeto J. Tlou (“Tlou”).  Curry, Isaac, Krabill,
Lonnquist, Maguire, Maher, Mancusi, Mix, Somerville, Tlou and Seller are
referred to in this Amendment as the “Seller Parties.”

 

RECITALS

 

A.            Purchaser, Parent and the Seller Parties are parties to that
certain Asset Purchase Agreement dated as of March 9, 2007 (the “Asset Purchase
Agreement”).

 

B.            In the interest of eliminating potential barriers to growth,
Purchaser and Parent desire to eliminate the performance elements associated
with the Additional Payment, as that term is defined in the Asset Purchase
Agreement, and substitute the payments specified in this Amendment.

 

C.            To accomplish the foregoing and such other matters as are
described below, Purchaser, Parent and the Seller Parties wish to amend the
Asset Purchase Agreement as set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Recitals above, the mutual agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Asset Purchase
Agreement.

 

2.             Additional Payment.

 

(a)           Section 3.3.1 of the Asset Purchase Agreement is hereby amended to
read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

In addition to the Closing Payment set forth in Section 3.1, Purchaser will make
two payments (collectively, the “Additional Payment”) to Seller in the aggregate
amount of One Million Eight Hundred Thousand Dollars ($1,800,000) as follows: 
Purchaser will make a payment in the amount of One Million Seven Hundred
Thousand Dollars ($1,700,000) to Seller on or before December 31, 2009; and
Purchaser will make a payment in the amount of One Hundred Thousand Dollars
($100,000) to Seller on or before March 1, 2011.  The period from the Closing
Date to December 31, 2010 is hereinafter referred to as the “Additional Payment
Period.”

 

Purchaser and Seller hereby acknowledge and agree that the aggregate value of
the Additional Payment is equal to (i) the maximum value of the Additional
Payment as originally provided for in the Asset Purchase Agreement prior to this
Amendment, discounted by (ii) certain mutually agreed factors to reflect cash
flow timing and performance risk.

 

(b)           Section 3.3.2 of the Asset Purchase Agreement is hereby deleted in
its entirety.

 

(c)           The parenthetical phrase “(if earned and payable)” is hereby
deleted from Section 3.3.3 of the Asset Purchase Agreement.

 

(d)           Section 3.3.4 of the Asset Purchase Agreement is hereby deleted in
its entirety.

 

(e)           Section 3.3.5 of the Asset Purchase Agreement is hereby amended to
read in its entirety as follows:

 

Each installment of the Additional Payment will be paid in cash by Purchaser to
Seller in accordance with written payment instructions (the “Delivery
Instructions”) that Seller will provide to Purchaser within ten (10) days of
Purchaser’s requesting the same.  The Delivery Instructions will specify the
address (or addresses) to which a check (or checks) for such amount will be sent
(or appropriate account and other information for purposes of delivery of such
amount by wire transfer of immediately available funds).

 

(f)            Section 3.3.6 of the Asset Purchase Agreement is hereby deleted
in its entirety.

 

3.             Operational Impact.  Section 3.4 of the Asset Purchase Agreement
is hereby  amended to read in its entirety as follows:

 

Operational Impact.  Although it is the expectation of the parties that the
Secura Directors will exercise a significant degree of discretion and control
over the activities of the Secura Practice, the overall operation of Purchaser’s
business is the sole responsibility of its senior management and the Board of
Directors of Parent, and the Secura Practice will be subject to the generally
applicable policies implemented by Purchaser’s management and the Board of
Directors of Parent

 

2

--------------------------------------------------------------------------------


 

from time to time.  Further, this Agreement creates no implied fiduciary duty
between any Seller Party and either or both of Purchaser or Parent.

 

4.             Notices.  Section 17 of the Asset Purchase Agreement is hereby
amended to delete the first address to which copies of notices to Purchaser or
Parent are to be sent and to replace it with the following:

 

Deanne M. Tully, Esq.

General Counsel

LECG Corporation

2000 Powell Street, Suite 600

Emeryville, California  94608

Fax:  (510) 653-9898

 

5.             Brand Integration. Seller acknowledges and agrees that,
consistent with Purchaser’s rights under Section 10.4.4 of the Asset Purchase
Agreement, Purchaser has determined that immediately after the Effective Date,
the names “Secura” and “Secura Group” will no longer be used as a separate brand
for Purchaser’s Financial Services offerings.  Accordingly, as of April 1, 2009,
all of such offerings will be conducted under the LECG name, and business cards,
stationery, marketing materials and publications, among other things, will use
and display the LECG name and/or logos.

 

6.             No Further Modification or Amendment.  Except as expressly set
forth in this Amendment, the Asset Purchase Agreement has not been modified or
amended in any respect and continues in full force and effect on the date
hereof.

 

7.             Counterparts.  This Amendment may be signed in two or more
counterparts, each signed by one or more of the parties hereto so long as each
party will sign at least one counterpart of this Amendment, all of which taken
together will constitute one and the same instrument.  Signatures delivered by
facsimile or electronic file format will be treated in all respects as
originals.

 

[Remainder of this Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

PURCHASER:

 

SELLER PARTIES:

 

 

 

 

LECG, LLC,

 

 

 

a California limited liability company

 

Isaac Group IV, L.L.C., 

 

 

a Delaware limited liability company

 

 

 

 

 

By:

LECG Corporation,

 

 

 

 

a Delaware corporation

 

By:

/s/ William M. Isaac

Its:

Sole Manager

 

 

 

 

 

 

 

Its:

Chairman

 

By:

/s/ Deanne M. Tully

 

 

 

 

Its:

General Counsel

 

 

 

 

 

 

 

PARENT:

 

 

 

 

 

 

 

LECG Corporation,

 

By:

/s/ Jeffrey M. Curry

a Delaware corporation

 

 

Jeffrey M. Curry

 

 

 

 

By:

/s/ Deanne M. Tully

 

By:

/s/ William M. Isaac

Its:

Secretary

 

 

William M. Isaac

 

 

 

 

 

 

 

 

By:

/s/ Daniel T. Krabill

 

 

 

 

Daniel T. Krabill

 

 

 

 

 

 

 

 

By:

/s/ Wendi Lonnquist

 

 

 

 

Wendi Lonnquist

 

 

 

 

 

 

 

 

By:

/s/ Margaret L. Maguire

 

 

 

 

Margaret L. Maguire

 

 

 

 

 

 

 

 

By:

/s/ John H. Maher

 

 

 

 

/s/ John H. Maher

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Mancusi

 

 

 

 

Michael A. Mancusi

 

4

--------------------------------------------------------------------------------


 

 

 

 

By:

/s/ Walter J. Mix, III

 

 

 

 

Walter J. Mix, III

 

 

 

 

 

 

 

 

By:

/s/ Mary T. Somerville

 

 

 

 

Mary T. Somerville

 

 

 

 

 

 

 

 

By:

/s/ Leeto J. Tlou

 

 

 

 

Leeto J. Tlou

 

5

--------------------------------------------------------------------------------